IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs November 2, 2004

                    STATE OF TENNESSEE v. STEVE SKINNER

                  Direct Appeal from the Criminal Court for Shelby County
                       No. 00-05699-005700    Joseph B. Dailey, Judge



                  No. W2003-00887-CCA-R3-CD - Filed February 28, 2005


The defendant, Steven Skinner, was convicted by jury of two counts of first degree premeditated
murder for which he received consecutive sentences of life imprisonment with the possibility of
parole. On appeal, he contends that (1) the evidence is insufficient to sustain his convictions
because there is no proof connecting him to the crimes other than uncorroborated accomplice
testimony, and (2) the trial court erred in sentencing the defendant to two consecutive life sentences.
Upon review of the record and the parties’ briefs, we affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J.C. MCLIN , J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT W.
WEDEMEYER , JJ., joined.

Charles E. Waldman, Memphis, Tennessee, for the appellant, Steve Skinner.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General;
Williams L. Gibbons, District Attorney General; Robert Carter, and Jennifer Nichols, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

                                          I. Proof at Trial

         The defendant, Steven Skinner, was convicted by jury of first degree premeditated murder
of Sid Towns and Omar Stokes. Proof presented at trial established that Towns and Stokes drove
to Houston, Texas with approximately $53,000 to purchase drugs for Marcus Boyd, Calvin
Wardlow, and the defendant – members of a Memphis gang known as the Gangster Disciples. Upon
arrival, Towns and Stokes were tricked into delivering the money to Lanail Allen, an acquaintance
of Stokes. Previously, Allen had told Stokes that he knew of a cocaine supplier who would sell
Stokes a large quantity of cocaine. However, unknown to Stokes or Towns, Allen was not in contact
with any cocaine supplier but planned to steal the money under the pretense of conducting a drug
transaction. After some negotiation, Allen asked Towns to drive him to an apartment complex to
complete the transaction. Allen directed Towns to drop him off and took the money into the
apartment complex to meet the fictitious supplier while Towns waited in his Suburban outside.
Allen never returned from the building.

        Realizing that Allen had “stung them out of the money” Towns and Stokes attempted to find
Allen and get the money back. However, they quickly gave up, realizing that they would never find
Allen in Houston. Towns then called Marcus Boyd and told him what happened. After making
several phone calls, Towns and Stokes decided to leave Houston and drove back to Memphis. On
Saturday, March 13, 1999, in the early morning hours, Towns and Stokes were shot and killed
outside an auto-body shop owned and operated by Towns.

        William Ware, a neighbor living across the street from the auto-body shop, awoke to the
sound of gunshots fired. Peaking out of his window, Ware saw two men get into a white car and
drive off. Ware called the police to report what he heard and observed.

         Around 6:00 a.m., Police Officer Moulty responded to a dispatch call advising him of shots
fired in his area of patrol. While en route, Officer Moulty noticed two men crossing an intersection
and decided to stop them and ask a few questions. Upon asking the two men to come over to his
police cruiser, the two men bolted and ran. Officer Moulty chased after them and eventually
apprehended one of them, Michael Brown. After searching Brown, Officer Moulty discovered a
Smith and Wesson 659 in a holster strapped to the small of Brown’s back. Officer Moulty noted that
the gun was completely empty of bullets. The gun was inventoried and later identified as one of the
guns used to shoot Towns and Stokes.

        At the crime scene, police officers identified the bodies of Towns and Stokes. From the
crime scene, officers retrieved several spent shell casings, bullet fragments, and a black baseball cap.
The officers thoroughly documented the crime scene, taking over 100 photographs of the location
and position of the evidence found at the scene. Some of the shell casings and bullet fragments were
later identified as those fired from a Smith and Wesson 659, nine-millimeter semi-automatic
handgun. An autopsy revealed that both Towns and Stokes died from multiple gun shot wounds.

                                     A. Accomplice testimony

                                          1. Michael Brown

        Two witnesses identified by the court as accomplices testified for the prosecution about the
events surrounding the murder of Towns and Stokes. The first, Michael Brown, testified that he had
shot and killed Towns and Stokes and was currently serving life sentences in federal prison for those
murders. He was testifying against the defendant in exchange for the dismissal of the murder
charges pending in state court. According to Brown, he had been a member of Gangster Disciples
since age twelve and his rank within the gang was Chief of Security. On March 13, around 3:00
a.m., Brown received a call from Marcus Boyd and the defendant. During the conversation, Brown


                                                  -2-
was told to get some guns. After meeting with Calvin Boyd, he and Calvin Boyd retrieved two nine-
millimeter guns, clips, and ammunition from Boyd’s grandfather’s house, and waited to be picked
up by Marcus Boyd. Later, Calvin Boyd and Brown were picked up by Marcus Boyd who was
driving his Lexus truck. Wardlow and the defendant were also present in the truck. Marcus Boyd
then drove the truck to a house on Modder Street. Upon arrival, Brown got out of the truck, went
into the house and woke up Jason Coleman. After arriving at the house, Brown began cleaning and
loading the guns. While in the house, Brown overheard Marcus Boyd make the statement “Whack
them.” Then Brown heard the defendant respond, stating “[w]hack them . . . Make sure don’t
nobody move. Make sure both of them dead.” In agreement, Wardlow reiterated the defendant’s
statement to make sure both Towns and Stokes were dead. According to Brown, the plan was to
have him and Calvin Boyd do the shooting.

        Brown testified that after a brief discussion, he, Marcus Boyd, Calvin Boyd, Wardlow, and
the defendant, went to find a second car to use in the killing of Towns and Stokes. While driving
around, the group came across Kevin Harris and Robert Taylor who had just stolen a white Chrysler
Sebring. Marcus Boyd paid for the stolen Sebring, and Wardlow drove it back to the house on
Modder Street. Upon arriving at the house, the defendant told Brown that “he wanted us to kill ‘em
put ‘em in the trunk, and take ‘em to the expressway.” In response, Brown told the defendant that
the plan would take too much time and be too dangerous. Thereafter, Wardlow suggested that the
group, “get them at the body shop,” and this plan was agreed upon.

         According to Brown, the group then split up and left the house on Modder Street. The
defendant, Marcus Boyd, and Wardlow left in the Lexus truck, driven by Marcus Boyd. Brown,
Calvin Boyd, and Coleman left in the stolen Sebring. Previously, Brown had woke Coleman up and
told him to “ask no questions. Just get up and come drive the car.” Brown then gave Coleman
directions to the auto-body shop. After reaching the shop, Brown and Calvin Boyd hid on each side
of the building and waited. Coleman drove the car across the street and waited. Once situated,
Brown heard a Suburban pull up and then saw the Lexus truck pull up to the front of the body shop.
Brown observed Marcus Boyd and Wardlow get out of the truck and go inside the shop while the
defendant remained inside the truck. Once Marcus Boyd and Wardlow entered the building, the
defendant exited the truck. As the defendant got out of the truck, his designer hat fell off in the
parking lot.1 After approaching Brown and Calvin Boyd, the defendant instructed them to take
action when they were signaled by a flash of the Lexus truck lights. According to Brown, the
defendant gave the instructions and stated “Fuck what Marcus and Wardlow say, I’m asking you
– I’m telling you to do this, and when I flash the lights, I want you to do it.” Upon making this
statement, the defendant made a gesture indicating to Brown that doing this would get him “a little
taste of money.” After waiting for about forty-five minutes, Marcus Boyd and Wardlow exited the
building. Brown saw Marcus Boyd give a signal which meant “[d]on’t worry about it. Leave.”
However, shortly after Marcus Boyd’s signal, Brown saw the lights flash, whereupon he and Calvin


         1
             According to Brown’s testimony the designer hat, found at the crime scene, had been worn by the defendant
earlier in the evening before the murder of Towns and Stokes took place. The hat was entered into evid ence as Exhibit
8.

                                                         -3-
Boyd shot both Towns and Stokes about “twenty-five” times. Brown blamed the defendant for
flashing the lights, and stated that if he had not seen the flashing lights, he would not have shot
Towns and Stokes. Brown testified that he was arrested by the police later that morning while trying
to escape.

        On cross-examination, Brown admitted that on March 13, 1999, he was highly intoxicated
from drinking alcohol, smoking marijuana, and cocaine, but maintained that he was alert as to the
events that led up to the murder of Towns and Stokes. Also, Brown indicated that Marcus Boyd was
considered high rank in the Gangster Disciples and outranked the defendant. However, Brown
insisted that Marcus Boyd chose not to be in charge the night of the murders. Additional
inconsistencies concerning Coleman’s involvement were also brought to light during the defense
counsel’s cross-examination of Brown. Brown stated that he believed that Coleman was “affiliated
with the Gangster Disciples.” Moreover, Brown could not explain why he told the police in March
of 1999 that Coleman met the group at Vaal Street, but now testified that Coleman was awaken from
sleep at the house on Modder Street.

        Responses to cross-examination questions revealed that Brown’s testimony regarding the
defendant’s involvement in the murder was inconsistent with previous written statements made to
police after his arrest. Brown admitted that in his March 13th statement to police, he did not
implicate Wardlow in the murders because at the time the information had slipped his mind. Brown
also admitted that his March 13th statement implicated Marcus Boyd as the person who asked for
the killing of Stokes and Towns not the defendant. Brown further admitted that his testimony
regarding the defendant’s exit of the Lexus truck to give Brown information about the signal, and
statement “Fuck what Marcus and Wardlow say, I’m asking you – I’m telling you to do this, and
when I flash the lights, I want you to do it” was not indicated in either of his previous statements to
the police. Rather, Brown conceded that in his March 13th statement, he told the police that before
“[the defendant] and Marcus Boyd pulled up, they flashed the lights three times for me and Calvin
to come from on this side of the building and kill Omar Stokes and Sid Towns, and that’s what we
did.”

        During cross-examination, Brown acknowledged that he did not actually know when the
defendant lost his hat, but speculated that it fell off as the defendant was getting out of the truck.
Although Brown agreed with the defense counsel that his memory was “a lot clearer on these events
three years ago,” Brown continued to assert that he simply did not remember every detail of the
events surrounding the murders at the time he made those statements, and that some of the facts he
swore to in the statements were not true, but told to the police in haste to “get the heat off.”

        On re-direct Brown insisted that his testimony was not inconsistent but rather he was
testifying to certain things not asked during the course of giving the statements to the police. Brown
also pointed to his statement on March 15, 1999 where he indicated that the defendant gave the
signal. Brown contended that his testimony was truthful and emphasized that had the lights not
flashed he would not have killed Towns and Stokes. On re-cross examination, it was emphasized
that Brown also admitted that he told the police taking his statement that “Marcus and Carlos [got]


                                                 -4-
into the truck with Steve and gave us the signal.” However, Brown asserted that this statement was
not correct because he saw “the lights [flash] before Marcus [Boyd] got in the driver’s seat.”

                                         2. Carlos Wardlow

        Carlos Wardlow, the second accomplice, testified that he had recently entered a plea
agreement to serve twenty years in the federal system for his involvement in the murder of Towns and
Stokes. As part of the plea agreement, Wardlow agreed to testify against the defendant in exchange
for the dismissal of similar charges pending in state court. According to Wardlow, he, Brown,
Marcus Boyd, Calvin Boyd, and the defendant were all members of the Gangster Disciples. Omar
Stokes, one of the victims, was also a member.

      Wardlow explained how each member ranked within the Gangster Disciple organization.
Marcus Boyd’s designated position was “Overseer,” which gave him control over almost all other
Gangster Disciples in Memphis. Wardlow, himself, was a “Governor” and controlled South
Memphis. The defendant was an “Assistant Governor” and supervised part of South Memphis.
Brown acted as “Chief of Security” for the South Memphis area, and Calvin Boyd worked with
Brown as part of security.

        Wardlow testified that he, Marcus Boyd, and the defendant were involved in dealing drugs.
Marcus Boyd was responsible for purchasing the drugs while Wardlow and the defendant were
responsible for distribution. As partners, the profits from the sale of the drugs were split equally. In
late 1998, the three partners were forced to look for new suppliers because their previous suppliers
had been arrested and incarcerated. Consequently, the three partners approached Omar Stokes and
Sid Towns and requested help in finding new drug suppliers. It was Stokes responsibility to find and
make the connections with the drug suppliers, and it was Towns responsibility to transport the drugs
in his Suburban. On or about March 10, 1999, Marcus Boyd went to Town’s home and dropped off
a large quantity of money in a brown paper bag. It was understood that Towns and Stokes were to
go to Chicago to purchase a large quantity of drugs for Marcus Boyd, Wardlow, and the defendant.

        Wardlow testified that on March 12, 1999, around 9:00 p.m., he, Marcus Boyd, Calvin Boyd,
Coleman, and a few others were hanging out making rap music when Marcus Boyd received a call
on this cell phone. Wardlow observed that the phone call agitated Marcus Boyd. After hanging out
for a while, Wardlow left and went to his grandmother’s house. About 40 minutes later, Wardlow
received a call from Marcus Boyd telling him to come out of the house and take a ride with him in
his Lexus truck. After picking Wardlow up, Marcus Boyd went to pick up the defendant. Once the
defendant was picked up, Marcus Boyd told Wardlow and the defendant that Towns and Stokes had
lost their money in Texas.

        Wardlow testified that all three partners were angry with Towns and Stokes for losing their
money. Consequently, all three partners “came to the conclusion that [Towns and Stokes] would have
to be killed for the money that was missing.” According to Wardlow, the initial plan was to kill



                                                  -5-
Towns and Stokes “right after they got off the highway and come back into town.” Wardlow
explained:

                       Skinner [the defendant] had agreed to kill them, and while we was
               riding around, we was looking for a location to kill them at, and Marcus,
               Skinner, and myself came to the conclusion that Skinner would do it at a gas
               station at Mallory and Third Street. [However,] at that time, Skinner said that
               he didn’t think that would be a good place to kill them at.
               ...
                       The next idea came from Marcus. Marcus said that he didn’t want
               Steven Skinner to do it; that he would have somebody else do it. And we rode
               around and he came to the conclusion that he would have Calvin Boyd and
               Michael Brown kill ‘em. . . . Michael Brown and Calvin Boyd, they were
               supposed to go and hide behind the custom shop that Sid [Towns] owns.

        Wardlow then related how the new plan to kill Towns and Stokes came to fruition. After
picking up Brown and Calvin Boyd, the group came upon two men, who were known to be car
thieves, stripping a stolen car. After paying for the stolen car, Marcus Boyd told him to drive the car
to the house on Modder Street where Coleman was sleeping. Upon arrival, Wardlow got out of the
car and followed Marcus Boyd into the house where he observed Marcus Boyd wake Coleman up.
According to Wardlow, after waking Coleman up, Marcus Boyd asked Coleman to drive Brown and
Calvin Boyd to the auto-body shop. After Coleman, Brown and Calvin Boyd left, Wardlow, Marcus
Boyd and the defendant drove to Sid Town’s house to speak with him about the lost money. The
three of them then had a conversation with Towns. During the conversation, Towns blamed Stokes
for choosing to go to Texas instead of Chicago and losing the money. Marcus Boyd responded to
Town’s statement by telling Towns to bring Stokes to the auto-body shop. Although Towns objected
to bringing Stokes to his shop, the defendant gave Towns an ultimatum stating, “[e]ither you bring
him to the shop, or we’re gonna kill both of you all.” Towns agreed to bring Stokes to the shop.

        While en route to the auto-body shop, Wardlow tried to talk Marcus Boyd out of killing
Towns and Stokes that night because he thought the police would check Marcus Boyd’s telephone
records. According to Wardlow, the defendant later voiced his disagreement with Wardlow’s earlier
advice, and stated that “they should be killed.” However, as they pulled up to the auto body shop,
Marcus agreed with Wardlow that he was right about the phone records. Therefore, upon arrival at
the auto-body shop, Wardlow let the window down and yelled out to where he believed Brown and
Calvin Boyd were hiding, telling them not to kill Towns and Stokes and that the hit was off.
Moments later, Towns and Stokes arrived in the Suburban.

       According to Wardlow, the defendant stayed in the back seat of the Lexus truck while he
Marcus, Towns and Stokes entered into the body shop. Once inside, Wardlow and Marcus Boyd
questioned Stokes as to what happened to the money, and what he planned to do to get the money
back. Stokes insisted that his hookup betrayed him, and had walked off with the money. After this
conversation, all four men walked out of the building and headed for their vehicles. Wardlow


                                                 -6-
explained that he and the others were walking out the door to the body shop when he saw “the high
beams on the Lexus flash on and off/on and off/on and off.” That is when he saw Calvin Boyd
sneaking up behind Stokes. Calvin Boyd had a ski mask covering his face and was armed.
Immediately, Wardlow ran to the Lexus Truck and got into the front passenger side. At the same
time, Marcus Boyd had reached the truck and got into the driver’s seat. As Wardlow got into the
truck, he observed the defendant sitting in the back of the truck. Wardlow stated that he heard a lot
of gunshots as the three partners left the driveway of the auto-body shop.

        After fleeing the scene, the defendant said, “Man, I dropped my hat outside – outside the
truck.” Wardlow responded, “Turn around, let’s go back and get his hat.” However, Marcus Boyd
told Wardlow to “forget the hat.” The group then headed to Nashville. A couple hours later, Calvin
Boyd and Coleman met up with them at Marcus Boyd’s house in Nashville. According to Wardlow,
the defendant was the only individual that did not appear upset about the “hit” that just took place.
Rather, the defendant was “very hyperactive.” In fact, Wardlow heard the defendant make the
statement “[t]hem niggers . . . got what they had coming to them.” Wardlow also said that the
defendant told the group that “Calvin was holding his composure better than he did on his first
killing.” After spending a few hours in Nashville, Wardlow, the defendant, and Marcus Boyd drove
back to Memphis.

         On cross-examination, Wardlow admitted that in addition to having all state criminal charges
dismissed, he could potentially receive a reduced federal sentence if he cooperated with the State and
testified against the defendant. Wardlow also explained why Towns and Stokes were asked to find
additional drug suppliers. Omar Stokes was believed to be a board member of the Gangster Disciples
in Chicago. Chicago was the world headquarters of the Gangster Disciples. Therefore, Stoke’s status
as a board member of the Chicago Gangster Disciples demanded respect. Sid Towns had outfitted
his Suburban with a special secret compartment in order to transport drugs back to Memphis. As
owner of the Suburban, Towns was designated as the driver in charge of the drug transportation.
However, Towns and Stokes were supposed to go to Chicago not Texas to pick up cocaine. When
the three partners learned that Towns and Stokes lost their money they became angry and upset. They
believed they had been “ripped off” and disrespected by Stokes.

        Wardlow acknowledged during cross-examination that he was not sure where Brown and
Calvin Boyd were hiding when he shouted out the window that the hit was off. Moreover, he
admitted that he did not get out of the car to make sure that Brown and Calvin Boyd heard him. As
Wardlow explained, he did not have time to personally relate the message because the Suburban had
pulled into the parking lot and he did not want to indicate to Stokes that a “hit” had been planned.
However, Wardlow testified that when he yelled out the window, the defendant did not object to him
calling the hit off. In fact, Wardlow stated that he believed he was speaking for everybody in the
truck when he shouted out the window.

       Additional responses to cross-examination questions revealed that although Wardlow saw the
Lexus truck lights flash, it meant nothing to him. Wardlow emphasized that he did not know of any



                                                 -7-
discussion involving any signal whatsoever. Wardlow also reiterated that the defendant did not get
out of the Lexus truck or go into the building with him and Marcus Boyd.

                                       B. Other Witnesses

                                         1. Jason Coleman

        Jason Coleman testified for the prosecution. Coleman denied being a member of the
Gangster’s Disciples. Coleman explained that he had met Marcus Boyd while playing basketball
on the campus of Tennessee State University. At the time, Coleman was nineteen years old, living
in Nashville, and attending TSU. Because of similar interests in the rap music industry and
basketball, Coleman became friends with Marcus Boyd. Although friends, Coleman did not know
that Marcus Boyd was a gang member.

        March of 1999, Coleman was out for spring break and traveled to Memphis on Thursday,
March 11 in order to see his girlfriend and her family. After spending the night at his girlfriend’s
house, Coleman went to a community center to play basketball. After playing basketball until 8:00
p.m., Coleman was unable to convince his girlfriend to pick him up because he was in a bad
neighborhood and it was late. As a result, Coleman walked to Marcus Boyd’s grandfather’s house.
There, Coleman met up with Marcus Boyd. Coleman asked Marcus Boyd to drive him to his
girlfriend’s house, however, Marcus Boyd did not want to drive that far and instead dropped
Coleman off at the house on Modder Street were Coleman ended up sleeping.

       According to Coleman he was woken up by Marcus Boyd early Saturday morning. Marcus
Boyd shook Coleman and said, “[g]et your ass up . . . These mother-fuckers took my money. Get
your ass up.” Still sleepy, Coleman heard Marcus Boyd say “I need you to drop them off.” Because
Brown and Calvin Boyd were standing behind Marcus Boyd in the bedroom, Coleman understood
that Marcus Boyd wanted him to drop them off. Coleman did not argue with Marcus Boyd because
Marcus Boyd had never put him in jeopardy, nor done anything “terribly wrong” in the past.
Coleman emphasized that he had no idea what was going on or what was about to happen.

        After getting dressed, Coleman went outside to the driveway where he observed the Lexus
truck and a white Sebring. Although Coleman did not want to drive, Brown told him to drive and
drop them off at an unspecified location. Coleman did not argue, got into the driver’s seat, and drove
the Sebring. Although Coleman was not told what the destination was, Brown gave him directions
until they reached a building. Coleman was directed to park the car behind the building. As Brown
and Calvin Boyd exited the Sebring, Brown told Coleman to wait because they would be right back.
Coleman stated that he did not know Brown or Calvin Boyd were carrying guns because he had not
seen them.

       As Coleman waited in the Sebring, he saw the Lexus truck and a Suburban drive past and
park in front of the building. Seeing the vehicles, Coleman got out of the Sebring and watched
Marcus Boyd and Wardlow exit the Lexus truck, and two other men exit the Suburban. All four men


                                                 -8-
then entered the building. Brown and Calvin Boyd were nowhere to be seen. In an effort to find
Brown and Calvin Boyd, Coleman walked around the building calling their names. However, no one
appeared. Again, Coleman called out for Brown and Calvin Boyd to show themselves but no one
responded, and Coleman, not seeing anybody, went back to the Sebring.

        After sitting in the Sebring for about ten minutes, Coleman exited the car and walked to a
building overhang and stood there watching the front of the building. From the overhang, Coleman
was able to observe Wardlow exit the building along with the two other men. However, Coleman
did not see Marcus Boyd leave the building. As Coleman explained, he was now able to identify one
of the men as Sid Towns, whom he had previously met at a wedding in Memphis. As Coleman
watched Towns and the other man leave the building, he saw a shadow step behind one of the men
and heard gunshots fired. Hearing “non-stop gunfire,” Coleman ran back to the car.

        According to Coleman, he reached the Sebring about the same time Brown and Calvin Boyd
did. Once in the car, Brown again told Coleman to drive. However, after making a few turns, the
car died. Coleman testified that when the car stalled, he did not try to park it but jumped out of the
car and took off running. Coleman continued to run and hide until he reached Marcus Boyd’s
grandfather’s house and called Marcus Boyd. Marcus Boyd told Coleman to wait at the house where
he would be picked up.

        Coleman stated that he was eventually picked up by Calvin Boyd and two girls and taken to
Nashville. Once in Nashville, Coleman and Calvin Boyd met up with Marcus Boyd, Wardlow, and
the defendant at Marcus Boyd’s home. According to Coleman, the defendant appeared happy about
what just took place while everyone else looked worried or scared. As Coleman explained, no one
was talking because they had all learned that Brown had been caught by police. However, the
defendant asked Calvin Boyd to show everyone how he shot Towns and Stokes. Whereupon, Calvin
Boyd demonstrated for the group how he shot the two men. After watching the demonstration, the
defendant also made the statement “[w]e whacked them – we whacked them. We killed them
mother-fuckers. They got what they deserved. We whacked them. We’re gonna hurt the town with
this.” Later, as the group prepared to leave and drive back to Memphis, Coleman heard the
defendant telling Marcus Boyd to get an alibi worked out. Six months later, Coleman was
apprehended as a suspect in the murders and was interviewed by law enforcement.

        On cross-examination, Coleman reiterated that it was Marcus Boyd who woke him up and
asked him to drive the stolen Sebring. Coleman underscored the fact that Marcus Boyd, Wardlow,
and the defendant got into the Lexus Truck and left the house while he drove Brown and Calvin
Boyd in the Sebring. Coleman also indicated that he had observed the defendant sitting in the back
seat of the Lexus truck.

       Also emphasized on cross-examination was the fact that Coleman did not know what the
group was planning to do. Though Coleman admitted that he realized the Sebring was stolen while
waiting for Brown and Calvin Boyd to return. However, being in an unfamiliar part of Memphis,
Coleman stated that he was uncomfortable leaving. Coleman also asserted that he was in a good


                                                 -9-
position to see the front door of the building. Yet, he admitted that he did not see any flash of light
before hearing the gunfire. Finally, Coleman stated the fact that he saw Wardlow get into the
passenger side of the Lexus truck.

                                         2. Randall Jackson

        As a witness for the prosecution, Randall Jackson testified that he was a friend of the
defendant, and that sometime in March of 1999, the defendant offered him $10,000 to take care of
some business. According to Jackson, the defendant wanted Jackson to take care of some business
because a Gangster Disciple took money from him. However, the defendant was not specific as to
what business he wanted taken care of. Jackson testified that later on during the day, the defendant
told Jackson that he wanted “somebody to kill some folks.” At this time, Jackson, Wardlow, and
defendant were in the defendant’s car, heading to meet Marcus Boyd. After meeting at the
rendevous point, everyone got into Marcus Boyd’s Lexus truck whereupon the defendant told
Marcus Boyd “[t]he bitch won’t fuck.” Jackson testified that he believed the defendant’s statement
was in reference to his refusal to take care of business for the defendant.

        On cross-examination, Jackson admitted that he gave a statement concerning his conversation
with the defendant to the police on May 21, 1999. At the time, Jackson was in custody for federal
criminal charges unrelated to the murder of Stokes and Towns. The statement was given after
Jackson had pled guilty to the charges but before he was sentenced. Although Jackson admitted that
his felony charges were reduced at the sentencing hearing, he denied mentioning the statement at any
time during his sentencing in an effort to reduce his sentence. Jackson also admitted that he was
currently in custody facing pending charges. However, Jackson asserted that no promises had been
offered for testifying at the defendant’s trial.

        Responses to cross-examination questions indicated that Jackson gave a statement concerning
his conversation with the defendant to detectives three months after the murder of Towns and Stokes.
Also, contradicting earlier testimony, Jackson stated that the conversation between him and the
defendant occurred in late April or early May not in March. Jackson also admitted that his May 21
statement indicated that the conversation with the defendant occurred on Thursday afternoon before
Towns and Stokes were killed. Moreover, Jackson acknowledged that his May 21 statement did not
contain any reference to the defendant’s statement “[t]he bitch won’t fuck.” Finally, Jackson
acknowledged that he had heard that Towns and Stokes had been killed from the reports on
television and news from the street.

        On re-direct examination, Jackson emphasized that his May 21 statement corroborated the
fact that the defendant offered him money to take care of some business, the defendant and Marcus
Boyd wanted to kill a guy who was a Gangster Disciple, and this related to some money that the
Gangster Disciple had taken from them. Jackson averred that his May 21 statement was true.




                                                 -10-
        The defendant chose not to put on any proof at trial. At the conclusion of the trial, the jury
convicted the defendant of two counts of first degree murder. At the sentencing hearing, the trial
court ordered the defendant to serve his two life sentences consecutively.

                            II. Analysis: Sufficiency of the Evidence

        On appeal, the defendant argues that the evidence is insufficient to sustain his convictions
because there is no proof connecting him to the murders other than uncorroborated accomplice
testimony. Specifically, the defendant argues that (1) Jason Coleman was an accomplice as a matter
of law, and therefore, his testimony required corroboration; and (2) the State failed to provide
sufficient evidence to corroborate the accomplice testimony. The State argues that the evidence is
sufficient to support the convictions because (1) Jason Coleman was not an accomplice and his
testimony corroborates the accomplice testimony and (2) the accomplice testimony was sufficiently
corroborated by independent evidence.

        Our review on appeal begins with the well-established rule that once a jury finds a defendant
guilty, his or her presumption of innocence is removed and replaced with a presumption of guilt.
State v. Black, 815 S.W.2d 166, 175 (Tenn. 1991). Therefore, on appeal, the convicted defendant
has the burden of demonstrating to this Court why the evidence will not support the jury’s verdict.
State v. Carruthers, 35 S.W.3d 516, 557–58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). To meet this burden, the defendant must establish that no “reasonable trier of fact”
could have found the essential elements of the crime beyond a reasonable doubt. Jackson v.
Virginia, 443 U.S. 307, 319 (1979); State v. Evans, 108 S.W.3d 231, 236 (Tenn. 2003); Tenn. R.
App. P. 13(e).

         In contrast, the jury’s verdict approved by the trial judge accredits the States’ witnesses and
resolves all conflicts in favor of the State. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992); State
v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984). The State is entitled to the strongest legitimate
view of the evidence and all reasonable inferences which may be from that evidence. State v.
Carruthers, 35 S.W.3d 516, 557–58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn.
1982). Questions concerning the credibility of the witnesses, conflicts in trial testimony, the weight
and value to be given the evidence, and all factual issues raised by the evidence are resolved by the
trier of fact and not this Court. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). We do not
attempt to re-weigh or re-evaluate the evidence, nor do we substitute our inferences drawn from the
circumstantial evidence for those drawn by the trier of fact. State v. Elkins, 102 S.W.3d 581, 582
(Tenn. 2003); State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002); State v. Bland, 958 S.W.2d 651, 659
(Tenn. 1997).

                                       A. Accomplice Status

       In Tennessee, a conviction may not be based solely upon the uncorroborated testimony of an
accomplice. State v. Bane, 57 S.W.3d 411, 419 (Tenn. 2001); State v. Shaw, 37 S.W.3d 900, 903
(Tenn. 2001) (citations omitted). Furthermore, accomplices cannot corroborate each other. State


                                                 -11-
v. Boxley, 76 S.W.3d 381, 386 (Tenn. Crim. App. 2001). “An accomplice is one who knowingly,
voluntarily, and with common intent unites with the principal offender in the commission of a
crime.” State v. Allen, 976 S.W.2d 661, 666 (Tenn. Crim. App. 1997). Typically, the test for
determining whether a witness is an accomplice is whether he himself could have been convicted
for the offense. Id; State v. Lawson, 794 S.W.2d 363, 369 (Tenn. Crim. App. 1990).

        The question of who determines whether a witness is an accomplice depends upon the
evidence introduced during the course of a trial. Bethany v. State, 565 S.W.2d 900, 903 (Tenn.
Crim. App. 1978). When the undisputed evidence clearly establishes the witness is an accomplice
as a matter of law, the trial court, not the jury, must decide this issue. State v. Lawson, 794 S.W.2d
363, 369 (Tenn. Crim. App. 1990). On the other hand, if the evidence adduced at trial is unclear,
conflicts, or subject to different inferences, the jury, as the trier of fact, is to decide if the witness is
an accomplice. Id. If the jury finds accomplice status, then the issue of whether the witness's
testimony has been sufficiently corroborated becomes a matter entrusted to the jury as the trier of
fact. State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994).

         Initially the record reflects that the trial court, through its charge, identified witnesses
Michael Brown and Carlos Wardlow as accomplices to the crimes. The trial court then defined
accomplice status and instructed the jury to consider accomplice testimony only if the testimony was
supported and corroborated by independent evidence. Although Brown and Wardlow were
recognized as accomplices in the jury instructions, Jason Coleman was not. Nonetheless, the jury
instructions were accurate and complete on the issue of accomplice testimony and how it should be
weighed. From the record, we cannot find any evidence where the defendant requested that the jury
instructions include Coleman as an accomplice. Absent such a request for accomplice instruction,
the issue is waived on appeal. State v. Robinson, 146 S.W.3d 469, 489 (Tenn. 2004); See State v.
Anderson, 985 S.W.2d 9, 17 (Tenn. Crim. App. 1997) (“omissions in the jury charge must be called
to the trial judge's attention or be regarded as waived.”) (citations omitted).

        Additionally, and perhaps more importantly, the record does not support the defendant’s
contention that Jason Coleman was an accomplice as a matter of law. Coleman’s testimony
regarding his involvement clearly places his accomplice status in dispute. Although Coleman’s
testimony indicates that he was in close proximity to the perpetration of the murders, his testimony
also suggests that he did not knowingly, voluntarily, and with common intent unite with the principal
offenders to commit the crimes. Whatever evidence implicating Coleman as an accomplice conflicts
with evidence indicating his ignorance and innocence of the events surrounding the criminal acts.
For example, Coleman’s testimony indicates that he unwittingly complied with Marcus Boyd’s
request to drive Brown and Calvin Boyd to some unknown location. His testimony also reveals that
he was never apprised of the plan to kill Towns and Stokes. The evidence simply does not establish
that Coleman was an accomplice to the murders of Towns and Stokes. As such, the issue of whether
Coleman was an accomplice was a factual question to be determined by the jury and it was within
their province to either credit or discredit his testimony. Accordingly, the defendant's argument that
Coleman was an accomplice as a matter of law is without merit.



                                                    -12-
                          B. Corroboration of Accomplice Testimony

       Our supreme court has held that in order to properly corroborate accomplice testimony

       [t]here must be some fact testified to, entirely independent of the accomplice's
       testimony, which, taken by itself, leads to the inference, not only that a crime has
       been committed, but also that the defendant is implicated in it; and this independent
       corroborative testimony must also include some fact establishing the defendant's
       identity. This corroborative evidence may be direct or entirely circumstantial, and
       it need not be adequate, in and of itself, to support a conviction; it is sufficient to
       meet the requirements of the rule if it fairly and legitimately tends to connect the
       defendant with the commission of the crime charged. It is not necessary that the
       corroboration extend to every part of the accomplice's [testimony].

Shaw, 37 S.W.3d at 903 (quoting Bigbee, 885 S.W.2d at 803). Furthermore, independent evidence,
though slight and entitled to little weight when standing alone, is sufficient to corroborate
accomplice testimony. State v. Heflin, 15 S.W.3d 519, 524 (Tenn. Crim. App. 1999). However,
evidence that merely casts suspicion on the accused is inadequate to corroborate an accomplice’s
testimony. Boxley, 76 S.W.3d at 387 (citations omitted). The sufficiency of the corroboration is a
determination for the jury. Shaw, 37 S.W.3d at 903.

         From our review of the record, we note that both accomplices, Brown and Wardlow, testified
that the defendant played an integral part in planning and ordering the murder of Towns and Stokes.
 Brown’s testimony indicated that the defendant participated in the murders by telling him and the
other gunman to shoot when signaled by the flash of the Lexus truck headlights. Wardlow’s
testimony revealed that the defendant had a motive to kill Towns and Stokes. As a partner in the
drug trafficking business, the defendant lost money when Towns and Stokes lost the partners’ drug
money. According to Wardlow, the defendant convinced Towns to bring Stokes to the auto-body
shop by intimidating him with a death threat. Wardlow’s testimony also indicated the defendant’s
attitude and demeanor before and after the murders.

         As corroborative evidence, Jason Coleman’s testimony indicates that early Saturday morning,
Towns and Stokes were shot. In addition, Coleman testified that he overheard the defendant make
the statements “[w]e killed them mother-fuckers. They got what they deserved. We wacked them
We’re gonna hurt the town with this.” Coleman further related that the defendant appeared happy
that the murders had taken place. Thus, Coleman’s testimony corroborates the accomplice testimony
with regard to the fact that Towns and Stokes were murdered and connects the defendant to the
crimes committed.

        Randall Jackson’s testimony also implicates the defendant in the murder of Towns and
Stokes. Jackson’s testimony indicates that the defendant offered to give him $10,000 to take care
of business for him. According to Jackson, the defendant then mentioned that a Gangster Disciple



                                                -13-
took some money from him. Jackson related that he believed the defendant offered him the $10,000
because the defendant wanted him to kill somebody.

        Beyond the testimony of Coleman and Jackson, the State introduced a black designer baseball
hat into evidence. The hat was found at the crime scene and further corroborates the accomplice
testimony. Both accomplices testified to the fact that the defendant was wearing a black designer
baseball hat the morning of the murders. Brown testified that the defendant’s hat fell off in the
parking lot as the defendant got out of the truck. According to Brown, the defendant had left the
truck to instruct him and Calvin Boyd on what do when they saw the Lexus truck lights flash.
Wardlow testified that while fleeing the crime scene, the defendant acknowledged the fact that he
had dropped his hat outside.

         As previously stated, evidence independent of accomplice testimony, though slight and
circumstantial, is sufficient to corroborate accomplice testimony. Consequently, after reviewing the
record, we conclude that sufficient corroborative evidence exists to uphold the defendant’s
convictions.

                             C. Overall Sufficiency of the Evidence

        In the present case, the defendant was convicted of two counts of first degree murder. First
degree murder is defined in pertinent part as the "premeditated and intentional killing of another."
Tenn. Code Ann. § 39-13-202(a)(1). ‘Intentional’ refers to a person who acts intentionally with
respect to the nature of the conduct or to a result of the conduct when it is the person's conscious
objective or desire to engage in the conduct or cause the result.” Tenn. Code Ann. § 39-11-302 (a).
Premeditation refers to "an act done after the exercise of reflection and judgment." Tenn. Code Ann.
§ 39-13-202(d). Moreover, premeditation “means that the intent to kill must have been formed prior
to the act itself. It is not necessary that the purpose to kill pre-exist in the mind of the accused for
any definite period of time.” Tenn. Code Ann. § 39-13-202(d).

         The jury in this case was not only instructed on the elements of first degree murder and lessor
included offenses, but also on the theory of criminal responsibility for the conduct of another. “A
person is criminally responsible as a party to an offense if the offense is committed by the person's
own conduct, by the conduct of another for which the person is criminally responsible, or by both.”
Tenn. Code Ann. § 39-11-401(a). One is criminally responsible for an offense committed by another
when, "[acting with intent to promote or assist the commission of the offense, or to benefit in the
proceeds or results of the offense, the person solicits, directs, aids, or attempts to aid another person
to commit the offense." Tenn. Code Ann. § 40-11-402(2). Criminal responsibility is not a separate
crime but "solely a theory by which the State may prove the defendant's guilt of the alleged offense,
. . . based upon the conduct of another person." State v. Dickens, 123 S.W.3d 355, 389-90 (Tenn.
Crim. App. 2003) (quoting State v. Lummoxes, 996 S.W.2d 166, 170 (Tenn.1999)). Under a theory
of criminal responsibility, an individual's presence and companionship with the perpetrator of a
felony before and after the commission of an offense are circumstances from which his or her
participation in the crime may be inferred. See State v. Ball, 973 S.W.2d 288, 293 (Tenn. Crim.


                                                  -14-
App. 1998). No particular act need be shown, and the defendant need not have taken a physical part
in the crime in order to be held criminally responsible. See id. To be criminally responsible for the
acts of another, the defendant must “in some way associate himself with the venture, act with
knowledge that an offense is to be committed, and share in the criminal intent of the principal in the
first degree.” State v. Mamey, 898 S.W.2d 756, 757 (Tenn. Crim. App.1994) (quoting Hombre v.
State, 546 S.W.2d 235, 239 (Tenn. Crim. App.1976)) (internal quotations omitted).

        Viewing the evidence in a light most favorable to the State, the proof established that the
murder of Omar Stokes and Sid Towns was both premeditated and intentional and that the defendant
knowingly participated in their murders. The defendant, Marcus Boyd, and Wardlow were drug
dealers who gave money to Towns and Stokes to purchase drugs. When Towns and Stokes lost the
money, the defendant and his partners were angry and agreed that Towns and Stokes were to be
killed. The defendant initiated the planning stage of the murders by offering $10,000 to Randall
Jackson to kill them. When Jackson refused to accept the defendant’s offer, the defendant and his
partners came up with another plan. The three of them agreed that Michael Brown and Calvin Boyd
would kill Towns and Stokes at the auto body shop.

        Proof also established that it was the defendant who threatened to kill Towns if he failed to
bring Stokes with him to the auto-body shop. Moreover, it was the defendant who instructed Brown
and Calvin Boyd to shoot Towns and Stokes when they saw the Lexus truck headlights flash. The
defendant gave the signal by flashing the headlights, and Browns and Calvin Boyd shot and killed
Towns and Stokes.

       Additionally, the defendant’s own statements implicated him as a knowing participant in the
murders. In the planning stages, the defendant told one of the gunmen that he wanted him to “kill
‘em, put ‘em in the trunk, and take ‘em to the expressway.” The defendant further expressed his
murderous intent saying, “Whack them. . . . Make sure don’t nobody move. Make sure both of them
dead.” Later, after Towns and Stokes were killed, the defendant made the statements, “[w]e
whacked them . . . . We killed them mother-fuckers. They got what they deserved. We whacked
them. We’re gonna hurt the town with this.”

         In this case, the jury heard all of the evidence, weighed the credibility of the witnesses, and
found the defendant guilty of first degree murder. Moreover, the jury was properly instructed as to
the elements of first degree murder, lessor included offenses, and the theory of criminal
responsibility for the conduct of another. Consequently, we conclude that the evidence presented
at trial was sufficient to support the defendant’s convictions for first degree murder.

                                     III. Analysis: Sentencing

         We now consider the defendant’s argument that the trial court erred in ordering him to serve
his life sentences consecutively.




                                                 -15-
        Initially, we note that if a defendant is convicted of more than one criminal offense, a trial
court may impose consecutive sentencing upon a determination by a preponderance of the evidence
that one or more of the criteria set forth in Tennessee Code Annotated section 40-35-115(b) exists.
Below is the statutory criteria relevant to this case.

       (1) The defendant is a professional criminal who has knowingly devoted such
       defendant's life to criminal acts as a major source of livelihood;

       (2) The defendant is an offender whose record of criminal activity is extensive;

       ....

       (4) The defendant is a dangerous offender whose behavior indicates little or no regard
       for human life, and no hesitation about committing a crime in which the risk to
       human life is high;

Tenn. Code Ann. § 40-35-115. If the trial court concludes that the defendant is a dangerous offender
under Tennessee Code Annotated section 40-35-115(b)(4), it must also find that the consecutive
sentencing reasonably relates to the severity of the offense committed and is necessary to protect the
public from further serious criminal conduct by the defendant. State v. Clifford Rogers, No.
W2003-01375-CCA-R3-CD, 2004 WL 725281, at *5 (Tenn. Crim. App., at Jackson, April 1, 2004);
State v. Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002); State v. Wilkerson, 905 S.W.2d 933, 939 (Tenn.
1995). However, such specific factual findings are unnecessary for the other criteria listed in
Tennessee Code Annotated section 40-35-115(b). State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999).
Further, the statutory criteria set forth in Tennessee Code Annotated section 40-35-115 are stated in
the alternative; therefore, only one need exist to support the appropriateness of consecutive
sentencing.

        In ordering the consecutive sentences, the trial court found that the defendant was a
professional criminal, a dangerous offender, and had an extensive criminal history.
Regarding the defendant’s professional criminal status, the trial court found that the defendant was
twenty-eight years old and had a ninth grade education. The defendant’s employment information
suggested that he only worked at temporary agencies. However, the defendant could not verify
employment by identifying even one temporary agency. The defendant had an extensive criminal
history consisting of theft, drug dealings, and robberies, “the types of offenses that one would
commit if one needed money.” The defendant’s livelihood was provided through large, high-dollar
drug sales that allowed the him to own two expensive vehicles.

        The trial court also found the defendant to be a dangerous offender. The trial court
articulated its findings stating:

             There are homicides and then there are homicides. There are some that in
       which the defendant’s conduct is more revealing about his attitude and lack of


                                                -16-
       hesitation in killing the victims. And this case is a classic example of that. . . . [T]he
       proof was that [the defendant] flashed the lights in the vehicle and gave the signal to
       start the shooting, and that his conduct in the vehicle as they were driving over there,
       . . . and his statements and conduct when they drove to Nashville and . . . at that
       apartment in Nashville would all show that he was the type of individual who he
       didn’t have to be dragged into this plan. He didn’t have to be persuaded to
       participate in this. He didn’t exhibit any sort of concern or fear or remorse after it
       happened.
                . . . [His conduct indicated an individual who had absolutely no hesitation at
       all about committing this offense and was an active and willing and even anxious
       participant based on what the proof showed both before, during, and after these
       killings.

       The trial court additionally found the defendant’s record of criminal history to be extensive.
According to the trial court, the presentence report indicated that the defendant had been arrested
numerous times for misdemeanors, driving offenses, criminal trespass, thefts, drug cases, and
robbery.

       Based on our review, we conclude that the trial court did not err in imposing consecutive
sentences. First, the presentence report, which the trial court relied upon, is not in the record before
us. Without the presentence report, we have no way of reviewing the trial court's findings and must
presume that its findings were correct. Second, the sentencing hearing transcript reveals that the trial
court properly made factual findings relative to the statutory criteria set forth in Tennessee Code
Annotated section 40-35-115(b). Therefore, the evidence in the record supports the trial court's
determination that the defendant was a professional criminal, a dangerous offender, and had a record
of extensive criminal history. Accordingly, the imposition of consecutive sentencing was
appropriate.

                                           IV. Conclusion

       Based on the foregoing review, the judgments of the trial court are affirmed.




                                                        ___________________________________
                                                        J.C. McLIN, JUDGE




                                                 -17-